Citation Nr: 1816483	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to September 1985. She also had periods of active duty for training with the Army National Guard. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing has been associated with the record.

In November 2017, the Veteran submitted additional evidence through her representative along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304 (c) (2017).  Moreover, additional stressor evidence was submitted by the Veteran after the issuance of the supplemental statement of the case (SSOC) that was also not considered by the AOJ.  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in March 2014.  In turn, a waiver of this additional evidence is not necessary.  As such, the Board may properly consider such evidence.  Further, as the decision below is entirely favorable, the Board finds that any potential error is rendered moot.


FINDING OF FACT

The evidence of record establishes that the Veteran has PTSD that is medically attributed to a stressor she experienced during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD, are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Service Connection 

The Veteran is seeking entitlement to service connection for PTSD, having proffered alternative sources of military-related trauma for the cause of her current PTSD diagnosis; among them being a witness to the death of a fellow service when he was caught between a truck and trailer that collided.  




Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Regarding the diagnosis of PTSD, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual.  Pursuant to Cohen v. Brown, 10 Vet. App. 128 (1997), a diagnosis of PTSD is presumably in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of a claimed stressor.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Facts & analysis

A review of the record shows that following an examination for VA purposes in October 2017, the Veteran was diagnosed to have PTSD, based in part on her witnessing the death of a fellow service-member due to an "automobile accident caused by a truck without brakes." In connection with the verification of this incident, the Veteran submitted a copy of an Army safety accident report from 1986 that mirrors the particular facts and circumstances relayed by the Veteran in her testimony and statements.  Specifically, on July 12, 1986, the first day of annual training of the 116th Maintenance Company of the Idaho National Guard, (the Veteran's unit) a member of the "paint detail" received a fatal cranial "crushing" injury due to an "inoperative...brake system."  

There is no clear and convincing evidence that the Veteran was not one of the personnel on the scene of the accident, rather her service records indicate that she was a member of the 116th Maintenance Unit of the Idaho National Guard, based at Gowen Field, Idaho, the scene of the accident.  See i.e. Current and Previous Assignments ("116th Maint. Co. Boise, ID"); Army National Guard Retirement Credits Record ("17 Jun 86 - 31 Mar 87...38 points").  Likewise, the Veteran has been consistent in her description of this stressor for many years, along with the statement of her fellow-service-member D.W.  Accordingly, the Board accepts the Veteran's lay testimony, coupled with her personnel records and the Army safety report as sufficient to establish the occurrence of the claimed in-service stressor.

Because the evidence shows the Veteran diagnosed to have PTSD linked to an in-service stressor, service connection for PSTD is warranted.  


ORDER

Entitlement to service connection for PTSD, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


